SUMNER, J.
Bernadette Prefontaine brought a suit in replevin against Frederick A. Dubbs, Deputy Sheriff, for possession of an automobile. The jury returned a verdict for the plaintiff for possession and defendant filed his motion for a new trial.
The plaintiff claimed that she had loaned at different times to Alexis Caya and his wife Pamelia P. Caya, residents of Bellingham, Massachusetts, sums aggregating $800; that she had sought payment and failing to secure it, asked the Cayas to give her security for the loan; that eventually they agreed to turn the car over to her and she went to their house one night, where Mrs. Caya executed a bill of sale to her of the automobile and it was driven to her home; that the next day she gave Mrs. Caya a conditional lease of this automobile and turned it over to her, and that it was in the possession of the Cayas until the General Motors Acceptance Corporation attached it as the property of Mrs. Caya, and thereupon she brought a writ of replevin against the officer who was in possession of the car under the attachment.
The claim of the defendant is that the giving of the bill of sale by Mrs. Caya to Mrs. Prefontaine was in the nature of a,security; that in Massachusetts -bills of sale given for security are invalid except between the parties thereto unless recorded in the town where the property is, and this bill of sale was not so recorded.
The circumstances surrounding the giving of this bill of sale by Mrs. Caya *104to Mrs. Prefontaine and the subsequent giving by Mrs. Prefontaine of the lease to Mrs. Caya are very suspicious. The plaintiff testified that one night Mrs. Caya gave her a bill of sale of the automobile and that the automobile was driven to her, the plaintiff’s, house; that while there, there was conversation about the plaintiff giving a conditional lease of the automobile to Mrs. Caya and the following day the lease so talked about was given by Mrs. Pre-fontaine to Mrs. Caya.
For plaintiff: Valmore M. Carignan.
For defendant: Lee & McCanna.
It appeared that Mrs. Caya made none of the payments required under the terms of the lease and the car was in her possession, or that of her husband, when it was attached by the General Motors Acceptance Corporation; that as soon as Mrs. Prefontaine got it back under this writ of replevin, she again let the Cayas have the car and they kept it for several weeks thereafter. The car was never registered in the name of Mrs. Prefontaine, as required by the Massachusetts law, nor the insurance policy issued .to Mrs. Caya ever cancelled, nor any notice of the transfer filed with the Massachusetts Registry of Motor Vehicles.
Plaintiff testified that she asked for security and Mrs. Caya offered her the machine as security. Mrs. Caya testified that she agreed to let her have the machine as security.
It seems to the court that this alleged bill of sale from Mrs. Caya to the plaintiff was merely an attempt to keep the automobile out of the hands of threatening creditors.
The verdict of the jury was manifestly against the weight of the evidence and defendant’s motion for a new trial is granted.